Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, see amendments/remarks, filed on August 24, 2021, with respect to the claim rejections under 35 U.S.C. 103 as being unpatentable over Bowman et al (US 2011/0201841) in view of Batamack et al (Catalysis Letters, 25 (1994) pages 11-19) have been fully considered and are persuasive.  The aforesaid claim rejections have been withdrawn. 
The following is an examiner’s statement of reasons for allowance:
Bowman oxidatively chlorinates methane by reacting the gaseous reactants essentially comprising methane, a source of chlorine (HCl) and a source of oxygen (oxygen gas) under solid super acid (sulfated zirconia, sulfated tin oxide). In contrast, present claims 16, 29, 31 and 32 recite-that the gaseous reactants for a chlorination consist of methane (CH4) and chlorine (C12} gas, thus excluding the source of oxygen (oxygen gas disclosed by Bowman). Thus, even if a source of chlorine (HCl) of Bowman's oxidative chlorination was replaced with Batamack's chlorine (C12) gas, the gaseous reactants for the oxidative chlorination would still comprise a source of oxygen (oxygen gas) which is not encompassed by the present claims. Thus, the methods recited in amended claims 16, 29, 31 and 32 would not be achieved which exclude a source of -5-oxygen (oxygen gas) as a gaseous reactant would not be obtained in view of the cited references since there is no teaching or suggestion by either reference to exclude the source of oxygen (oxygen gas), and such an exclusion would render the invention of Bowman unsuitable for its intended purpose.   
Moreover, modifying Bowman to exclude the source of oxygen would prevent the oxidative chlorination of methane, thereby rendering the teachings of Bowman unsuitable for their intended purpose. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAFAR F PARSA whose telephone number is (571)272-0643.  The examiner can normally be reached on M-F 10:00 AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAFAR F PARSA/Primary Examiner, Art Unit 1622